ITEMID: 001-101776
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: COMMITTEE
DATE: 2010
DOCNAME: CASE OF BRATCHENKO v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Ganna Yudkivska;Karel Jungwiert;Mark Villiger
TEXT: 4. On 5 December 2001 the applicant instituted proceedings in the Leninsky Court of the Crimea (“the Leninsky Court”) against the Leninsky District Police Office (“the police office”) and the Leninsky Prosecutor's Office. She challenged their actions in investigating the criminal case against Mr R., who had inflicted light bodily harm on the applicant in August 1999. The applicant also claimed compensation for the damage caused to her.
5. Between 16 September 2002 and 20 November 2002 no hearings were held since the judge sitting in the case was on holiday.
6. On 20 January 2003 the Leninsky Court left the applicant's claim without consideration since she failed to appear. On 19 May 2003 the Leninsky Court reviewed its decision and the proceedings were resumed.
7. On 6 April 2004 the Leninsky Court partly allowed the claim and awarded the applicant UAH 15,000 (about EUR 2,278) in compensation for non-pecuniary damage, to be paid by the police office.
8. The applicant and the police office lodged their appeals against the judgment.
9. On 10 June and 23 June 2004 the Leninsky Court left the applicant's and the police office's appeals, respectively, without consideration due to their procedural shortcomings.
10. On 28 February 2005 the Court of Appeal of the Autonomous Republic of Crimea (“the Court of Appeal”) dismissed the applicant's appeal against the ruling of 10 June 2004. On 25 April 2005 the applicant lodged an appeal in cassation against the ruling of 28 February 2005 with the Supreme Court.
11. There was no procedural activity from 25 April 2005 to 19 May 2007.
12. On 19 May 2007 the Supreme Court transferred the case to the Zaporizhzhya Regional Court of Appeal for consideration. On 27 November 2007 the latter, acting in its cassation jurisdiction, quashed the ruling of 28 February 2005 and transmitted the case to the Court of Appeal for consideration of the applicant's appeal against the ruling of 10 June 2004.
13. On 8 April 2008 the Court of Appeal quashed the ruling of 10 June 2004. On 20 May 2008 the Court of Appeal quashed the judgment of 6 April 2004 and terminated the proceedings since the first instance court had no jurisdiction to consider the case.
14. The applicant stated in her submissions that she had challenged the decision of 20 May 2008 before the Higher Administrative Court and the proceedings are still pending. However, she provided no documents in support of that statement. According to the records provided by the Government, the applicant lodged no appeal against the decision of 20 May 2008.
15. In the period from September till December 1989 the applicant's apartment was used by the acquaintances of her son, Mr B. and Mr S, who moved in without her permission and, according to the applicant's submissions, damaged it.
16. On 11 January 1990 the applicant instituted proceedings in the Leninsky Court against Mr B. and Mr S. seeking compensation for pecuniary and non-pecuniary damage. On an unspecified date the case was transferred to the Kerch Court. On 29 October 1991 the latter left the applicant's claim without consideration. On 6 May 1992 the Court of Appeal of the Crimean Region quashed that ruling.
17. On 18 August 1995 the Kerch Court left the applicant's claim without consideration and discontinued the proceedings.
18. On 3 April 1998 the Presidium of the High Court of the Autonomous Republic of Crimea allowed the protest (extraordinary appeal) of its Deputy President against the ruling of 18 August 1995, quashed it and remitted the case to the Kerch Court for fresh consideration.
19. On 5 November 1998 the Kerch Court partly allowed the applicant's claims and awarded her 30,600 Ukrainian hryvnias (UAH), to be paid by Mr B. and UAH 7,400, to be paid by Mr S. The judgment was not appealed against and became final. It remained unenforced.
20. In January 2002 Mr B. asked the Kerch Court to renew a deadline to appeal against the judgment of 5 November 1998. On 6 March 2002 the Kerch Court granted his request. On 10 April 2002 the Court of Appeal quashed the judgment of 5 November 1998 and remitted the case to the Kerch Court. In particular, the Court of Appeal found that Mr B. had not been duly informed about the hearings in the case and that the judgment of 5 November 1998 had been adopted in his absence.
21. On 30 September 2002 the Supreme Court dismissed the applicant's appeal in cassation against the ruling of 10 April 2002.
22. On 12 December 2002 the Kerch Court partly allowed the applicant's claims and awarded her UAH 38,080 (about 6,840 euros, EUR), to be paid jointly by Mr B. and Mr S.
23. On 12 February 2003 the Kerch Court dismissed Mr B.'s appeal due to its procedural shortcomings.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
